DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on August 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10247366, 9835296, 9371970, 9025635 and 10655800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 45-48, 50-53, 56-63, 67, and 69-70 are allowed.
Claim 45 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips, each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam…the optical module apparatus is characterized by an optical output power of at least 5 W.”
Claim 59 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips, each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam…the output beam is characterized by an optical output power of at least 5 W.”
Claim 69 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips, each of the plurality of laser diode chips having a single laser diode configured to emit a laser beam…the optical module apparatus is characterized by an optical output power of 5W or greater.”
Claim 70 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a plurality of laser diodes each coupled to one of the plurality of ceramic support members to form a plurality of laser diode chips; each of the plurality of laser diode chips having a single laser diode; each of the plurality of laser diode chips overlying one of the plurality of ceramic support members, each of the laser diode chips configured to emit a laser beam… the output beam is characterized by an optical output power of at least 5 W.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828